SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [ ]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [X]Definitive Additional Materials [ ]Soliciting Material Pursuant to Sec. 240.14a-12 Insituform Technologies, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: On May 12, 2008, Insituform Technologies, Inc. issued the following press release. CONTACT: David A. Martin Vice President and Chief Financial Officer Insituform Technologies, Inc. 636-530-8000 Matthew Sherman / Dan Katcher Joele Frank, Wilkinson Brimmer Katcher 212-355-4449 FOR IMMEDIATE RELEASE INSITUFORM URGES STOCKHOLDERS TO FOLLOW RISKMETRICS’ RECOMMENDATION AND VOTE FOR INSITUFORM’S DIRECTORS ON THE WHITE PROXY CARD TODAY All Three Leading Proxy Advisory Firms Agree that Handing Over Board Control to Dissident Hedge Fund is Not in Best Interests of All Insituform Stockholders Chesterfield, MO — May 12, 2008 — Insituform Technologies, Inc. (Nasdaq Global Select Market: INSU) today urged stockholders to follow last week’s recommendation from leading proxy advisory firm RiskMetrics Group (formerly ISS) and vote FOR all of Insituform’s directors on the Company’s WHITE proxy card today.In its May 8, 2008 report, RiskMetrics noted that dissident Water Asset Management (WAM) had “not met its burden of proving it is better able to increase value than the incumbent board” and recommend that stockholder reject WAM’s attempt to take control of Insituform at the Company’s Annual Meeting of Stockholders on May 19, The Company also issued the following statement in response to the report issued by proxy advisory firm Proxy Governance, Inc.: While we disagree with many of the assertions and conclusion in the Proxy Governance report, we think it is important to recognize that Proxy Governance believes that stockholders will not be best served by handing over control of Insituform’s Board to WAM.In its May 12, 2008 report, Proxy Governance said it “remain[s] concerned the dissidents have not demonstrated sufficient grounds to merit a change in control of the board.”Notably, all three of the proxy advisory firms that have evaluated this situation have concludedthat replacing a majority of Insituform’s Board with WAM’s slate of director nominees is NOT in the best interests of all Insituform stockholders. There is still time to vote the WHITE proxy card to support your Board. Stockholders with questions or who need assistance voting their shares may call the Company’s proxy solicitor, Innisfree M&A Incorporated, at (888) 750-5834. About Insituform Insituform Technologies, Inc. is a leading worldwide provider of proprietary technologies and services for rehabilitating sewer, water and other underground piping systems without digging and disruption. More information about the Company can be found on its Internet site at www.insituform.com. Additional Information Insituform has filed a definitive proxy statement with the Securities and Exchange Commission (“SEC”) in connection with its 2008 Annual Meeting. Insituform’s stockholders are strongly advised to read the definitive proxy statement carefully, as it contains important information.Free copies of the definitive proxy statement, and any amendments or supplements thereto, and other materials filed by Insituform with the SEC will be available free of charge on the SEC’s website at www.sec.gov, on Insituform’s website at www.insituform.com under Investors/SEC or by directing requests to Insituform’s proxy solicitor, Innisfree M&A Incorporated, toll free at (888) 750-5834. Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements.The Company makes forward-looking statements in this document that represent the Company’s beliefs or expectations about future events or financial performance.These forward-looking statements are based on information currently available to the Company and on management’s beliefs, assumptions, estimates and projections and are not guarantees of future events or results.When used in this document, the words “anticipate,” “estimate,” “believe,” “plan,” “intend,” “may,” “will” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements.Such statements are subject to known and unknown risks, uncertainties and assumptions, including those referred to in the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on March 10, 2008.In light of these risks, uncertainties and assumptions, the forward-looking events discussed may not occur.In addition, our actual results may vary materially from those anticipated, estimated, suggested or projected.Except as required by law, we do not assume a duty to update forward-looking statements, whether as a result of new information, future events or otherwise.Investors should, however, review additional disclosures made by the Company from time to time in its periodic filings with the Securities and Exchange Commission.Please use caution and do not place reliance on forward-looking statements.All forward-looking statements made by the Company in this document are qualified by these cautionary statements. Insituform®, the Insituform® logo and Clean Water for the World® are the registered trademarks of Insituform Technologies, Inc. and its affiliates. # # #
